Exhibit 10.17

 

500 West Monroe Street

Chicago, Illinois 60661

312-441-7000

Fax:  312-441-7367

 

 

August 9, 2004

 

 

Via Facsimile (972) 579-6448

 

 

BANCTEC, INC.
BTI TECHNOLOGIES, L.P.
2701 East Grauwyler Road
Building #3
Irving, Texas 75061
Attention: Chief Financial Officer

 

Re:          LOAN AND SECURITY AGREEMENT - WAIVER AND CONSENT

 

Ladies and Gentleman:

 

Reference is hereby made to that certain Loan and Security Agreement by and
among BANCTEC, INC., a Delaware corporation (“BancTec”), the financial
institution(s) listed on the signature pages hereof, and their respective
successors and Eligible Assignees (“Lender”) and HELLER FINANCIAL, INC., a
Delaware corporation (“Agent”), as Agent for the Lender, dated as of May 30,
2001, (as amended or otherwise modified in writing, the “Loan Agreement”). 
Unless otherwise indicated, all terms used herein shall have the same meanings
as in the Loan Agreement.  BancTec and BTI Technologies L.P., a Texas limited
partnership, are the current “Borrowers” under the Loan Agreement and are
hereinafter individually and collectively referred to as “Borrower.”

 

Borrower has requested (i) permission from Agent and Lender to consummate the
following transactions (collectively, the “Transactions”):  (A) creation of a
new, wholly owned Subsidiary of BancTec Service Europe B.V., BancTec Service
Belgium SPRL, an entity organized under the laws of Belgium (“BSB”) (the “New
Subsidiary Transaction”), and (B) consummation of that certain Stock Purchase
and Sale Agreement, dated on or about the date hereof, by and between BancTec,
as seller, and Inversiones Y Asesorias Profesionales Zegers & Echavarri LTDA, as
purchaser (the “Purchaser”), pursuant to which BancTec has agreed to sell 521
shares of Servibanca S.A. owned by BancTec to Purchaser for a total purchase
price of 1,884,000,083 Chilean Pesos (the “Stock Purchase Transaction”),
(ii) that the Agent and Lender waive the covenants embodied in Section 7.6 and
7.11 of the Loan Agreement to the extent that such covenants would be deemed
violated solely due to the consummation of the New Subsidiary Transaction,
(iii) that the Agent and Lender waive the covenant embodied in Section 7.3 of
the Loan Agreement to the extent that such covenant would be deemed violated
solely due to the consummation of the Stock Purchase Transaction.

 

Subject to the terms, conditions and provisions of this letter, each of Lender
and Agent hereby (i) consents to the consummation of the Transactions,
(ii) waives the covenants embodied in Sections 7.6 and 7.11 of the Loan
Agreement to the extent such covenants would be deemed violated solely due

 

--------------------------------------------------------------------------------


 

to the consummation of the New Subsidiary Transaction and (iii) waives the
covenant embodied in Section 7.3 to the extent that such covenant would be
deemed violated solely due to the consummation of the Stock Purchase
Transaction.  Notwithstanding the foregoing Lender’s and Agent’s consent, waiver
and agreement herein is subject to the satisfaction of the following conditions:

 

i.              Agent shall have received a copy of this letter agreement duly
and validly executed by Borrower;

 

ii.             Agent shall have received a copy of the organizational documents
of BSB and all documentation executed and issued in connection with the New
Subsidiary Transaction;

 

iii.            Agent shall have received a Pledge Amendment duly executed by
BSE in favor of Agent, for the benefit of Lender, whereby BSE amends that
certain Stock Pledge Agreement dated April 15, 2004, executed by BSB and Agent,
for the benefit of Lender, in order to pledge to Agent, for the benefit of
Lender, 65% of the issued and outstanding capital stock of BSB, together with
duly executed stock powers and originals of the relevant stock certificates of
BSB, all such agreements to be in form and substance satisfactory to Agent;

 

iv.            Agent shall have received a fully executed copy of the documents
executed in connection with the Stock Purchase Transaction; and

 

v.             such other items as Agent shall reasonably request.

 

Borrower is hereby notified that irrespective of (i) any waivers previously
granted by Agent or Lender regarding the Loan Agreement and the Loan Documents,
(ii) any previous failures or delays of Agent or Lender in exercising any right,
power or privilege under the Loan Agreement or the Loan Documents, or (iii) any
previous failures or delays of Agent or Lender in the monitoring or in the
requiring of compliance by Borrower with the duties, obligations, and agreements
of Borrower in the Loan Agreement and the Loan Documents, hereafter Borrower
will be expected to comply strictly with its duties, obligations and agreements
under the Loan Agreement and the Loan Documents.

 

The consent, waiver and agreement detailed herein are strictly limited to the
Transactions described above and to the Sections of the Loan Agreement described
above.

 

Except as expressly provided above, nothing contained in this letter or any
other communication between Agent and/or Lender and Borrower shall be a waiver
of any past, present or future violation, default or Event of Default of
Borrower under the Loan Agreement or any Loan Documents.  Similarly, each of
Agent and Lender hereby expressly reserves any rights, privileges and remedies
under the Loan Agreement and each Loan Document that Agent or Lender may have
with respect to each violation, default or Event of Default, and any failure by
Agent or Lender to exercise any right, privilege or remedy as a result of the
violation set forth above shall not directly or indirectly in any way whatsoever
either (i) impair, prejudice or otherwise adversely affect the rights of Agent
or Lender, except as set forth herein, at any time to exercise any right,
privilege or remedy in connection with the Loan Agreement or any Loan Documents,
(ii) amend or alter any provision of the Loan Agreement or any Loan Documents or
any other contract or instrument, or (iii) constitute any course of dealing or
other basis for altering any obligation of Borrower or any rights, privilege or
remedy of Agent or Lender under the Loan Agreement or any Loan Documents or any
other contract or instrument.  Nothing in this letter shall be construed to be a
consent by Agent or Lender to any prior, existing or future violations of the
Loan Agreement or any Loan Document or to any other transaction involving
Borrower.

 

Borrower, Agent and Lender hereby agrees that effective as of the date hereof:

 

--------------------------------------------------------------------------------


 


(I)            SCHEDULE 4.1B TO THE LOAN AGREEMENT (CAPITALIZATION) IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH SCHEDULE 4.1B ATTACHED HERETO;


 


(II)           SCHEDULE 4.6 TO THE LOAN AGREEMENT (NAMES AND LOCATIONS) IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH SCHEDULE 4.6 ATTACHED HERETO;
AND


 


(III)         SCHEDULE 7.11 TO THE LOAN AGREEMENT (SUBSIDIARIES) IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH SCHEDULE 7.11 ATTACHED HERETO.


 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the terms and conditions of this letter by
executing it in the space below and returning it to the undersigned.

 

 

Very truly yours,

 

 

 

HELLER FINANCIAL, INC.,

 

as Agent and Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

BANCTEC, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BTI TECNOLOGIES, L.P.

 

 

 

 

 

By: BANCTEC, INC., its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

cc:           Via Facsimile (213) 620-1398
Sheppard, Mullin, Richter & Hampton LLP
Forty-Eight Floor, 333 South Hope Street
Los Angeles, California  90071-1448
Attn:  James J. Slaby, Esq.

 

Via Facsimile (312) 441-6876
Heller Financial, Inc.
500 West Monroe
Chicago, Illinois  60661
Attn:  Legal Services/HCF- BancTec, Inc.

 

--------------------------------------------------------------------------------